48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Jose Guadalupe VEGA, also known as Joe Vega, Appellant.
No. 94-3097.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 14, 1995.Filed:  Feb. 23, 1995.

Before FAGG, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Jose Guadalupe Vega appeals from the drug-related sentence imposed by the district court.  Vega argues the district court committed error in calculating his base offense level and in imposing sentencing enhancements for carrying a dangerous weapon while drug trafficking, for being an organizer or manager, and for obstructing justice.  After a careful review of the record, we conclude the district court correctly resolved each of Vega's sentencing claims, and an opinion by this court would have no precedential value.  We are satisfied that no error of law appears and that none of the district court's sentence related findings are clearly erroneous.  We thus affirm Vega's sentence.  See 8th Cir.  R. 47B.